                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

    Scott Conzelmann,                        )             Civil Action No. 6:19-613-BHH
                                             )
                                 Petitioner, )
                                             )
                       v.                    )                 OPINION AND ORDER
                                             )
    Warden, FCI Bennettsville,               )
                                             )
                               Respondent. )
    ___________________________________ )

         Scott Conzelmann (“Petitioner”), proceeding pro se, filed this application for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1.) In accordance with 28

U.S.C. § 636(b) and Local Rule 73.02, D.S.C., the action was referred to United States

Magistrate Judge Kevin F. McDonald for pretrial handling and a Report and

Recommendation (“Report”). Magistrate Judge McDonald recommends that this action

be dismissed without prejudice and without requiring Respondent to file a return

because the Court lacks jurisdiction to consider the Petition. (ECF No. 19.) The Report

sets forth in detail the relevant facts and standards of law on this matter and the Court

incorporates them without recitation.1

                                        BACKGROUND

         Having filed multiple unsuccessful motions to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255, Petitioner now seeks habeas relief pursuant to

28 U.S.C. § 2241 in this Court, asserting that his sentence is unconstitutional because

of a fundamental defect in his conviction and a statutory maximum violation in his

1
 Error! Main Document Only.As always, the Court says only what is necessary to address Petitioner’s
objections against the already meaningful backdrop of a thorough Report and Recommendation by the
Magistrate Judge; comprehensive recitation of law and fact exist there.
sentence. (ECF No. 1-2 at 6.) Petitioner also argues that under Mathis v. United States,

136 S. Ct. 2243 (2016) and Hinkle v. United States, 832 F.3d 569 (5th Cir. 2016), he

should not be considered a career offender. (Id.) By way of relief, Petitioner requests

that the Court release him from custody and return his case to the sentencing court for

re-sentencing without the 4B1.1(B) sentencing enhancement. (See ECF No. 1 at 15.)

      On April 19, 2019, the Magistrate Judge issued a Report (ECF No. 19), and on

May 6, 2019 Petitioner filed his objections (ECF No. 22). The Court has reviewed the

objections but finds them to be without merit. Therefore, it will enter judgment

accordingly.

                               STANDARD OF REVIEW

      The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of those portions of the

Report to which specific objection is made, and the Court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

with instructions. 28 U.S.C. § 636(b)(1). However, the Court need not conduct a de

novo review when a party makes only “general and conclusory objections that do not

direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence

of a timely filed, specific objection, the Magistrate Judge’s conclusions are reviewed




                                           2
only for clear error. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

                                              DISCUSSION

           The Magistrate Judge found that dismissal is warranted because Petitioner is

unable to satisfy the § 2255 savings clause and this Court lacks jurisdiction to consider

the petition. (See ECF No. 19.) “[I]t is well established that defendants convicted in

federal court are obliged to seek habeas relief from their convictions and sentences

through § 2255.” Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (citing In re Vial, 115

F.3d 1192, 1194 (4th Cir. 1997) (en banc)). However, § 2255 contains a “savings

clause” that allows federal prisoners to proceed under § 2241 when a motion under §

2255 would prove “inadequate or ineffective” to test the legality of the detention.2 In re

Vial, 115 F.3d at 1194. Importantly, “the remedy afforded by § 2255 is not rendered

inadequate or ineffective merely because an individual has been unable to obtain relief

under that provision . . . or because an individual is procedurally barred from filing a §

2255 motion . . . .” Id. at n.5.

          The Fourth Circuit has identified circumstances when a federal prisoner may use

a § 2241 petition to contest his sentence. Specifically, § 2255 is inadequate or

ineffective when:


2
    The “savings clause” states:

          An application for a writ of habeas corpus in behalf of a prisoner who is authorized to
          apply for relief by motion pursuant to this section, shall not be entertained if it appears
          that the applicant has failed to apply for relief, by motion, to the court which sentenced
          him, or that such court has denied him relief, unless it also appears that the remedy by
          motion is inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e) (emphasis added).
                                                      3
       (1) at the time of the sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the
       prisoner’s direct appeal and first § 2255 motion, the aforementioned
       settled substantive law changed and was deemed to apply retroactively on
       collateral review; (3) the prisoner is unable to meet the gatekeeping
       provisions of § 2255(h)(2) for second or successive motions; and (4) due
       to this retroactive change, the sentence now presents an error sufficiently
       grave to be deemed a fundamental defect.

U.S. v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). Here, Magistrate Judge McDonald

determined that Petitioner cannot meet the second prong of the Wheeler test with

respect to either of his theories of relief because he has not shown that, subsequent to

his direct appeal and § 2255 motions, the applicable substantive law has changed and

has been deemed to apply retroactively on collateral review. (See ECF No. 19 at 6–7.)

       Petitioner filed objections to the Report (ECF No. 22), which the Court has

carefully reviewed. In his objections, Petitioner claims “factual innocence of predicate

crimes” and asserts that after Wheeler, Mathis “opens a narrow gateway to 2241 relief,

a limitations changed such that the conduct inside 4B1.2(B) convictions is now deemed

not to be criminal.” (See id. at 3 (errors in original).) In full candor, Petitioner’s objections

are difficult to understand and at time incoherent. Suffice it say, Petitioner’s filing fails to

direct the Court to any specific error in the Magistrate’s proposed findings and

recommendations. The Report concludes that Petitioner is unable to meet the § 2255

savings clause requirements and this Court lacks jurisdiction to consider the petition.

After de novo review, the Court agrees with the analysis of the Magistrate Judge.

Petitioner’s objections provide no basis for this Court to deviate from the Magistrate

Judge’s recommended disposition. Therefore, the Court overrules Petitioner’s

objections.
                                               4
                                     CONCLUSION

       For the reasons stated above and by the Magistrate Judge, the Court overrules

Petitioner’s objections and adopts and incorporates herein the Magistrate Judge’s

Report. It is therefore ORDERED that Petitioner’s § 2241 petition is DISMISSED without

prejudice and without requiring the respondent to file a return.

       IT IS SO ORDERED.

                                                   /s/Bruce Howe Hendricks
                                                   United States District Judge

March 6, 2020
Greenville, South Carolina

                                           *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             5
